Citation Nr: 0636584	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
with metastatic disease to left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1971 to March 
1979 and from March 1981 to February 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claim of 
entitlement to service connection for renal cell carcinoma 
with metastatic disease to left femur as secondary to 
pentachlorophenol exposure.  The veteran perfected a timely 
appeal of this determination to the Board.


FINDINGS OF FACT

1.  Renal cell carcinoma did not manifest in service or 
within a year after service.

2.  Renal cell carcinoma most likely was not the result of 
pentachlorophenol exposure or any other in-service injury or 
event.


CONCLUSION OF LAW

Renal cell carcinoma with metastatic disease to left femur 
was not the result of injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
May 2002 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
medical evidence and/or information in his possession to the 
AOJ, and that VA would obtain such pertinent evidence if the 
veteran authorized VA to do so.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private and VA treatment records, a VA genitourinary 
examination, a statement by the veteran's private oncologist, 
information regarding pentachlorophenol and renal cell 
carcinoma, and statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Service Connection

The veteran essentially claims that he is entitled to service 
connection for renal cell carcinoma with metastatic disease 
to the left femur.  Specifically, he claims that renal cell 
carcinoma was the result of his in-service exposure to 
pentachlorophenol.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as cancers, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cancers is one year.  38 C.F.R. § 3.307, 3.309(a).

In the instant case, the record reflects that the veteran 
suffers from renal cell carcinoma, and that such carcinoma 
metastasized to his left femur.

The veteran's service medical records, although noting that 
the veteran had a small, sore lump under his left nipple 
removed in July 1986, which was diagnosed as gynecomastia, do 
not reflect that the veteran was diagnosed with or treated 
for cancer while in service.  Nor does the record reflect 
that cancer manifested to a degree of 10 percent within the 
year after service.

However, the record reflects that the veteran was diagnosed 
in April 1986 as having been exposed to pentachlorophenol for 
3 years on a daily basis through the handling of ammunition 
boxes.

The veteran was afforded a VA genitourinary examination in 
July 2002 to determine the nature and etiology of his renal 
cell carcinoma, particularly considering his 
pentachlorophenol exposure.  On examining the veteran and the 
available evidence, the VA examiner concluded that although a 
potential relationship between pentachlorophenol and kidney 
cancer could not be completely discarded based on available 
data in the literature, the veteran's renal cell carcinoma 
was much more likely the result of cigarette smoking than the 
result of pentachlorophenol exposure.  The examiner based 
this conclusion on the fact that the veteran had smoked two 
or more packs of cigarettes a day for over 30 years; that 
smoking is a well-established risk factor for renal cell 
carcinoma, with an estimated 30 percent of renal carcinomas 
in men directly due to smoking; and that although, based on 
animal studies, pentachlorophenol is thought to be a possible 
carcinogen to humans, there is no good evidence that 
pentachlorophenol can cause cancer in humans.

The Board notes that in a letter dated in October 2002, the 
veteran's private oncologist stated that it is well 
established that many chemical toxins as have been implicated 
as possibly contributing to the development of renal cell 
carcinoma, and that he could therefore not exclude that the 
veteran's chemical exposure played a role in the development 
of the veteran's cancer.

However, there is no medical opinion in this letter, or 
anywhere else in the record, that the veteran's renal cell 
carcinoma was due to any chemical exposure, or any other in-
service injury or event.  Moreover, there is no other 
evidence of record indicating that the veteran's renal cell 
carcinoma was incurred during service or caused by any in-
service disease or injury.  In light of these facts and the 
July 2002 VA examination report, the Board determines that a 
preponderance of the evidence weighs against the veteran's 
claim for entitlement to service connection for renal cell 
carcinoma with metastatic disease to the left femur.

Although the veteran may believe that his renal cell 
carcinoma with metastatic disease to the left femur was due 
to his service, he is not competent to provide opinions that 
require medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma 
with metastatic disease to left femur is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


